UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Paul Fearday ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5569 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. Annual Report March 31, 2015 AlphaClone Alternative Alpha ETF Ticker: ALFA AlphaClone Alternative Alpha ETF TABLE OF CONTENTS Page Letter to Shareholders 1 Performance Summary 3 Growth of Investment 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to the Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Approval of Advisory Agreements & Board Consideration 22 Frequency Distribution of Premiums and Discounts 27 Expense Example 28 Trustees and Officers 29 Federal Tax Information 31 Information About the Portfolio Holdings 31 Information About Proxy Voting 31 Privacy Policy 32 AlphaClone Alternative Alpha ETF Dear AlphaClone Alternative Alpha Shareholders, I would like to start by thanking you for your investment in the AlphaClone Alternative Alpha ETF (ALFA).This is the Annual Report to Shareholders that covers the period April 1, 2014 through March 31, 2015. This year proved to be another strong showing for ALFA.For the fiscal year ended March 31, 2015, the ALFA market price return was 18.98% and its NAV return was 18.78%.During the same time period, the S&P 500 Index, a broad market index had a total return of 12.73%.We believe this validates the strategy behind the AlphaClone Hedge Fund Long/Short Index which the fund tracks.The index is designed to favor investments by hedge fund and institutional investors based on the efficacy of replicating their publicly disclosed positions and selecting the high conviction equities from those managers with the highest rankings. The methodology of the index that underlies ALFA is designed to continuously score the world’s most established investment managers based on the efficacy of following their publicly disclosed holdings.This approach allows the index to continually adjust and reflect the collective sentiment of manager’s it tracks.This is evident when looking at the index’s sector exposures over the prior 12 months.The index was overweight in well performing sectors such as healthcare and technology, and underweight in poorly performing sectors, such as energy.Some of the Fund’s biggest winners came from the overweight healthcare sector with Intermune, Inc. returning 83.50%, Allergan, Inc. returning 31.40% and Gilead Sciences, Inc. returning 142.90%.Similarly, some of the Fund’s biggest losers for the year came from the underweight energy sector with EXCO Resources, Inc. returning a negative -46.00% and EV Energy Partners LP returning a negative -62.40%. While the markets have performed very well over the last 12 months, the index underlying the Fund is also built to automatically hedge should the markets sour over a protracted period (multiple months).The index’s dynamic hedge is triggered when the S&P 500 ETF (SPY), closes below its 200 day moving average at any month end.When the hedge is triggered the index will move to a S&P 500 neutral posture until SPY closes above its 200 day moving average at any month end.While we believe this should provide a hedge against a protracted market down-cycle, the strategy could still be susceptible to sudden, dramatic shocks and reversals should they occur. Thank you again for the confidence you have placed in us and for the opportunity to manage your assets in the Fund. Sincerely, J. Garrett Stevens Chief Executive Officer Exchange Traded Concepts 1 AlphaClone Alternative Alpha ETF Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Investments involve risk.Principal loss is possible.The AlphaClone Alternative Alpha Fund has the same risks as the underlying securities traded on the exchange throughout the day.Redemptions are limited and often commissions are charged on each trade, and ETFs may trade at a premium or discount to their net asset value.The fund can make short sales of securities, which involves the risk that losses in securities may exceed the original amount invested in a security.Investments by the fund in derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.REITs may be affected by changes in the value of their underlying properties or mortgages or by defaults by their borrowers or tenants.Furthermore, these entities depend upon specialized management skills, have limited diversification and are, therefore, subject to risks inherent in financing a limited number of projects.In addition, the performance of a REIT may be affected by changes in the tax laws or by its failure to qualify for tax-free pass-through of income.Investments in securities of MLPs involve risks that differ from an investment in common stock.Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of MLPs.In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of a MLP, including a conflict arising as a result of incentive distribution payments.The performance of the fund may diverge from that of the Index.Because the fund employs a representative sampling strategy and may also invest up to 20% of its assets in securities that are not included in the Index, or may overweight or underweight certain components of the Index, it may experience tracking error to a greater extent than a fund that seeks to replicate an index.The fund is not actively managed and may be affected by a general decline in market segments related to the index.The fund invests in securities included in, or representative of securities included in, the index, regardless of their investment merits.Outside the index construction rules, the fund does not take defensive positions under any market conditions, including conditions that are adverse to the performance of the fund. AlphaClone (the “Index Provider”) and the Fund are in no way affiliated with the hedge funds and/or institutional investors whose public filings are utilized to derive the index’s constituents.Public filings may not disclose all an investment manager’s positions. The AlphaClone Hedge Fund Long/Short Index represents equity securities that are favored by hedge funds and institutional investors in their public disclosures.The index is equal weighted with an overlap bias which gives a security held by twice the number of managers twice the weight.The index is reconstituted quarterly and can vary between being long only and market neutral.The index’s adjustment in long/short positions does not guarantee against market loss.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete Fund holdings. Opinions expressed are those of the Fund manager and are subject to change, are not guaranteed and should not be considered investment advice. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The SPDR S&P 500 ETF (SPY) is a passively managed ETF that tracks the S&P 500 Index.You cannot invest directly in an index. Exchange Traded Concepts LLC is the Adviser to AlphaClone Alternative Alpha ETF which is distributed by Quasar Distributors LLC. Quasar is not affiliated with Exchange Traded Concepts LLC or Alpha Clone. 2 AlphaClone Alternative Alpha ETF PORTFOLIO ALLOCATION As of March 31, 2015 (Unaudited) Percentage of Sector Net Assets Manufacturing 35.3% Information 16.1 Finance and Insurance 10.6 Professional, Scientific, and Technical Services 10.5 Transportation and Warehousing Retail Trade 4.4 Construction 3.3 Utilities 3.3 Mining, Quarrying, and Oil and Gas Extraction 2.1 Wholesale Trade 1.5 Health Care and Social Assistance 1.2 Management of Companies and Enterprises 1.2 Accommodation and Food Services 1.1 Real Estate Investment Trusts 1.1 Educational Services 1.0 Real Estate and Rental and Leasing 1.0 Short-term assets 0.1 Cash and other assets less liabilities 0.0^ 100.0% ^Amount is less than 0.05%. 3 AlphaClone Alternative Alpha ETF Growth of $10,000 (Unaudited) Since Average Annual Returns Inception Period Ended March 31, 2015 1 Year (5/30/12) AlphaClone Alternative Alpha ETF (NAV) 18.78% 23.77% AlphaClone Alternative Alpha ETF (Market) 18.98% 23.83% AlphaClone Hedge Fund Long/Short Index 19.50% 24.80% S&P 500 Index 12.73% 19.89% This chart illustrates the performance of a hypothetical $10,000 investment made on May 30, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends. 4 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2015 Shares Value COMMON STOCKS – 98.8% Accommodation and Food Services – 1.1% Darden Restaurants, Inc. $ Construction – 3.3% DR Horton, Inc. Lennar Corporation NVR, Inc. (a) Educational Services – 1.0% Career Education Corporation (a) Finance and Insurance – 10.6% Alibaba Group Holding Limited – ADR (a) Ally Financial, Inc. (a) Citigroup, Inc. E*TRADE Financial Corporation (a) First American Financial Corporation FleetCor Technologies, Inc. (a) The Bank of New York Mellon Corporation Visa, Inc. Health Care and Social Assistance – 1.2% Select Medical Holdings Corporation Information – 16.1% Charter Communications, Inc. (a) DIRECTV (a) Discovery Communications, Inc. (a) Facebook, Inc. (a) Google, Inc. (a) GTT Communications, Inc. (a) Liberty Global PLC-Series C (a) Microsoft Corporation NetEase, Inc. – ADR Oracle Corporation Rackspace Hosting, Inc. (a) Time Warner Cable, Inc. Tyler Technologies, Inc. (a) The accompanying notes are an integral part of these financial statements. 5 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2015 (Continued) Shares Value COMMON STOCKS (Continued) Information (Continued) Web.com Group, Inc. (a) $ Management of Companies and Enterprises – 1.2% Cooper-Standard Holdings, Inc. (a) Manufacturing – 35.3% 0 Actavis PLC (a)(b) 56 Altera Corporation Apple, Inc. BioCryst Pharmaceuticals, Inc. (a) Celgene Corporation (a) Constellation Brands, Inc. (a) EMC Corporation/MA Endo International Plc (a) General Dynamics Corporation General Motors Company Handy & Harman, Ltd. (a) Horizon Pharma Plc (a) Keurig Green Mountain, Inc. Libbey, Inc. Mallinckrodt Plc (a) Micron Technology, Inc. (a) Mondelez International, Inc. Novartis AG – ADR Pharmacyclics, Inc. (a) QUALCOMM, Inc. Skyworks Solutions, Inc. Spirit AeroSystems Holdings, Inc. (a) TransDigm Group, Inc. United Therapeutics Corporation (a) Valeant Pharmaceuticals International, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction – 2.1% Phillips 66 Vulcan Materials Company The accompanying notes are an integral part of these financial statements. 6 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2015 (Continued) Shares Value COMMON STOCKS (Continued) Professional, Scientific, and Technical Services – 10.5% Amgen, Inc. $ Baidu, Inc. – ADR (a) Biogen Idec, Inc. (a) Mastercard, Inc. Pacira Pharmaceuticals, Inc. (a) ServiceNow, Inc. (a) Real Estate and Rental and Leasing – 1.0% Avis Budget Group, Inc. (a) Retail Trade – 4.4% Asbury Automotive Group, Inc. (a) Copart, Inc. (a) L Brands, Inc. Walgreens Boots Alliance, Inc. Transportation and Warehousing – 6.2% Delta Air Lines, Inc. Eagle Bulk Shipping, Inc. (a) Hawaiian Holdings, Inc. (a) Navios Maritime Acquisition Corporation Southwest Airlines Company Utilities – 3.3% Calpine Corporation (a) Dominion Resources, Inc. Wholesale Trade – 1.5% Auspex Pharmaceuticals, Inc. (a) TOTAL COMMON STOCKS (Cost $123,997,733) REAL ESTATE INVESTMENT TRUSTS – 1.1% Ryman Hospitality Properties, Inc. TOTAL REITS (Cost $1,417,235) The accompanying notes are an integral part of these financial statements. 7 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2015 (Continued) Shares Value SHORT-TERM INVESTMENTS – 0.1% Short Term Investments Trust – Liquid Assets Portfolio, 0.08%* $ TOTAL SHORT-TERM INVESTMENTS (Cost $162,326) Total Investments (Cost $125,577,294) – 100.0% Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ * Annualized seven-day yield as of March 31, 2015. (a) Non-income producing security. (b) Less than 0.5 shares held. ADR American Depository Receipt The accompanying notes are an integral part of these financial statements. 8 AlphaClone Alternative Alpha ETF STATEMENT OF ASSETS & LIABILITIES At March 31, 2015 ASSETS Investments in securities, at value (Cost $125,577,294) $ Cash Interest and dividends receivable Total assets LIABILITIES Management fees payable Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments in securities Net assets $ Net asset value: Net assets $ Shares outstanding^ Net asset value, offering and redemption price per share $ ^No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 9 AlphaClone Alternative Alpha ETF STATEMENT OF OPERATIONS Year Ended March 31, 2015 INCOME: Dividends (net of foreign withholding tax of $6,903) $ Interest Total investment income EXPENSES: Management fees Total expenses Net investment income (loss) ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 AlphaClone Alternative Alpha ETF STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2015 March 31, 2014 OPERATIONS Net investment income (loss) $ ) $ Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net increase (decrease) in net assets derived from net share in outstanding shares (a) Net increase (decrease) in net assets $ $ NET ASSETS Beginning of period $ $ End of period $ $ Undistributed (accumulated) net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2015 March 31, 2014 Shares Amount Shares Amount Subscriptions $ $ Redemptions ) $ $ The accompanying notes are an integral part of these financial statements. 11 AlphaClone Alternative Alpha ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Year Ended Year Ended Period Ended March 31, March 31, March 31, Net asset value, beginning of year/period $ $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from Net investment income — — ) Net realized gain — ) — Total distributions — ) ) Net asset value, end of year/period $ $ $ Total return % % %(3) SUPPLEMENTAL DATA: Net assets at end of year/period (000’s) $ $ $ RATIOS TO AVERAGE NET ASSETS: Expenses to average net assets % % %(4) Net investment income (loss) to average net assets -0.14 % % %(4) Portfolio turnover rate(6) 78
